Title: John Bondfield to the Commissioners, 8 September 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 8 Sept 1778
     
     This morning Arrived the Privateer Schooner Success—Attwood Master from Virginia. She left Cheasapeak Bay 13 July. The Captains inteligence consists that the ninth Comte d’Estaing saild from the Bay for New York remained in the Bay five French Frigates.
     Some English Prisoners are brought in here taken by American Privateers their enlargement or detention is optional in the Captures no claim under your Authority being made of them and as being prisoners of the States the French Government dont appear to enterfer.
     There are frequent Altercations betwixt Masters and their Seamen being matters of a Civil Maratime Nature between parties not Subjects in this Kingdom are not Connoisable in their Courts by Which the injured are sometimes agreivd without redress.
     In One of my former I mentiond to you an Advantage that I apprehended would result should all Vessels belonging to the States be order’d to make their Report to your Constituents thereby enabling them to transmit you circumstantial Accounts of all that related thereto as well as the earliest information. I am attentive to procure as Authentic Accounts as private Curiosity will permit which of course being bounded I am not so interestingly inteligent to you as at all times I should esteem myself happy to be.
     I have the honor to be with due respect Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    